DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 05/28/2020 and 02/03/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hara et al.(US 2017/0113476) or, in the alternative, under 35 U.S.C. 103 as obvious over Konda (US 2016/0052301).
Regarding claim 1, Hara et al teaches a cleaning device (90 figs.1,2,5,6,11) that cleans a surface of a sheet conveyance member (30a figs.1,2) which conveys a sheet (paper 14) in an image forming apparatus (11 figs.1,2) that executes image forming processing using a recording material (ink, paragraph 0045), the surface carrying a solid substance that originates from the recording material and that adheres to the surface (surface of 30a, figs.1,2, paragraphs 0070,0005), the cleaning device (90 figs.1,2,5,6,11) comprising:
a cleaning member (91 figs.1,2,5,6,11) including a contact surface (contact surface of 91 fig.5) configured to come in contact with the surface of the sheet conveyance member (30a), wherein
the contact surface (contact surface of 91 fig.5) is an irregular surface rougher than the surface of the sheet conveyance member (paragraphs 0122; cleaning member 91 is made of materials such as woven fabric, non-woven fabric, sponge, etc which have irregular rougher surface designed to wipe staining ink from the surface of 30a which is known to be made of materials such as metal, rubber with metal core which are smother),
at cleaning of the surface (surface of 30a), the cleaning member (91 figs.1, 2, 5, 6, 11) makes a relative movement to the surface of the sheet conveyance member (30a), and

Hara et al teaches the contact surface (contact surface of 91 fig.5) is made of material having irregular/rough surface (paragraph 0122). Hara et al is silent but it is known that sheet conveyance member (roller 30a fig.5) are made of materials such as metal, or rubber with metal core which are smother than for example fiber, sponge material.  
In the alternatives Konda teaches the use of metal roller (35 figs.7, 5, 3) whose surface is cleaned by fiber web (51 fig.7) (paragraphs 0038, 0052). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such roller in the device of Hara et al based on the teachings of Konda for instance to provide required amount of nip pressure. 
 
Regarding claim 2, Hara et al as in the alternative modified by Konda further teaches wherein the cleaning member (91 figs.1,2,5,6,11 of Hara et al) is a fiber sheet made of fibers (paragraph 0122 of Hara et al).

Regarding claim 3, Hara et al as in the alternative modified by Konda further teaches wherein the cleaning member is a nonwoven fabric (paragraph 0122 of Hara et al).

Regarding claim 4, Hara et al as in the alternative modified by Konda further teaches wherein the recording material is ink, and the solid substance is the ink having dried, solidified, and adhered to a surface of the sheet conveyance member (30a fig.5) (paragraph 0044, 0045, 0060, 0070 of Hara et al).

Regarding claim 5, Hara et al as in the alternative modified by Konda further teaches wherein the cleaning member (91 figs.1-3, 5, 6, 11 of Hara et al) is a web of a strip shape, the web forming the contact surface that comes in contact with a sheet conveyance member (30a), the cleaning device further comprising:
a pressing roller (95 figs.5,6 of Hara et al) that presses the web (91) against the sheet conveyance member (30a); 
a feed-out roller (94a figs.5,6 of Hara et al) that feeds out the web (91) so as to cause a part of the web that comes in contact with the sheet conveyance member (30a) to shift; and a take-up roller (94b figs.5,6 of Hara et al) that takes up the web (91).

Regarding claim 6, Hara et al as in the alternative modified by Konda further teaches an image forming apparatus (11 figs.1,2 of Hara et al) comprising:
an image forming unit (18 figs.1,2 of Hara et al) that executes image forming processing, using a recording material (paragraph 0044, 0045 of Hara et al);
a sheet conveyance unit (33 figs.1,2,5 of Hara et al) that conveys a sheet to the image forming unit, the sheet conveyance unit including a sheet conveyance member that comes in contact with the sheet (14); and the cleaning device according to claim 1.

Regarding claim 7, Hara et al as in the alternative modified by Konda further teaches further comprising: a pair of resist rollers (30a, 30b figs.1, 2, 5 of Hara et al) that transfer a sheet toward an image forming position (18) at timing matching timing of image forming, wherein the sheet conveyance member (30b) is one roller out of the pair of resist rollers (figs.1,2,5 of Hara et al).

Regarding claim 8, Hara et al as in the alternative modified by Konda further teaches wherein an outer peripheral part in a radial direction of the one roller is made of a resin material, and the surface of the one roller is formed of a surface smoother than the contact surface of the cleaning member.

Regarding claim 9, Hara et al as in the alternative modified by Konda further teaches further comprising: 
a sheet reversing unit (23 figs.1, 2, 5 of Hara et al, paragraphs 0050,0052) that reverses the sheet (14) carrying an image that is formed on one surface of the sheet at the image forming unit (18), the sheet reversing unit conveying the reversed sheet having a front surface and a back surface switched to each other, to the sheet conveyance unit (figs.1,2,5 of Hara et al, paragraphs 0050,0052), wherein
the sheet conveyance member (30a figs.1,2,5 of Hara et al) is disposed at a place where the sheet conveyance member comes in contact with the sheet carrying the image formed on the one surface (figs.1,2,5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853